Citation Nr: 0200221	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  95-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder (exclusive of post-traumatic stress disorder 
(PTSD)), with memory loss and fatigue, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for PTSD, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for pain of multiple 
joints, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
January 1994.  His service included a tour of duty in 
Southwest Asia, and he is a recipient of the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The claims of entitlement to service connection for 
headaches, a respiratory disorder, and multiple joint pain, 
all to include as due to an undiagnosed illness; and a low 
back disorder are addressed in the REMAND section of this 
decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained by 
the RO.

2.  The veteran has been diagnosed with a dysthymic disorder 
and a depressive disorder, and these disorders have been 
found to be etiologically related to service.

3.  The veteran has not been diagnosed with PTSD.

4.  The veteran has a current diagnosis of tinnitus, causally 
related to noise exposure during service.

5.  The veteran does not currently suffer from bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, diagnosed as a dysthymic disorder 
and a depressive disorder, was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2001); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  PTSD was not incurred as a result of service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2001); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  Bilateral hearing loss was not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2001); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the claims 
that the Board is disposing of in this decision, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations in conjunction with these claims.  
Additionally, it is apparent from the record that the RO has 
obtained medical records corresponding to treatment reported 
by the veteran.  The VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has also been 
met.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The 
RO informed him of the need for such evidence its March 1995 
Statement of the Case and July 1999 Supplemental Statement of 
the Case.  

The Board acknowledges that it appears from the claims file 
that the RO has not, to date, informed the veteran of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, as 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Nevertheless, as the 
actions by the RO discussed above reflect fundamental 
compliance with the newly enacted laws and regulations, the 
Board finds that the veteran's appeal, to the extent that 
determinations have been reached in this decision, will not 
be adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  As indicated below, 
concerns regarding the provisions of 38 U.S.C.A. § 5103A have 
prompted a remand for several of the issues on appeal.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including psychoses and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001). 

As the veteran's DD Form 214 indicates that he is a recipient 
of the Combat Action Ribbon, the Board notes that 38 U.S.C.A. 
§ 1154(b) (West 1991) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304(d) (2001).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2001).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

The Board recognizes that there are circumstances in which a 
veteran applies for service connection for a disability under 
a 38 C.F.R. § 3.317 theory but is found to have a diagnosable 
disability.  In such circumstances, consideration of the 
veteran's claim on a direct service connection basis is 
appropriate.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 
118 S.Ct. 1171 (1998).


II.  Psychiatric disorders and PTSD

The Board has reviewed the veteran's service medical records 
and observes that, in May 1993, he underwent a mental health 
evaluation.  The report of this evaluation contains an 
impression of an adjustment disorder with a depressed mood.  

A March 1994 VA psychiatric examination report contains a 
diagnosis of a history of an adjustment disorder with a 
depressed mood, currently in remission, and the examiner 
noted that the veteran did not endorse sufficient symptoms to 
merit a diagnosis of a borderline personality disorder at the 
present time.  

An assessment of probable chronic dysthymia is indicated in 
an August 1994 VA treatment record, and the veteran was noted 
to have endorsed mild and vague depressive symptoms.

In November 1994, the veteran underwent a VA psychiatric 
examination, and the report of that examination contains an 
Axis I diagnosis of a depressive disorder, not otherwise 
specified.  The examiner noted that the veteran had "a 
clinical picture suggestive of a dysthymic episode" 
following events that occurred when the veteran was stationed 
in Yuma, Arizona during service.

In the report of a November 1994 VA general medical 
examination, the examiner noted "alleged" PTSD but did not 
elaborate on whether this disorder was, in fact, shown upon 
examination.

The veteran underwent a further VA psychiatric examination in 
June 1997.  In the report of this examination, the examiner, 
who had reviewed the veteran's claims file, noted that the 
veteran did not meet the full criteria for PTSD, as he did 
not have a specific incident that he had been reliving in 
nightmares or intrusive thoughts.  The examiner did render a 
diagnosis of dysthymia.  

The report of a second VA psychiatric examination from June 
1997 contains diagnoses of a dysthymic or depressive 
disorder, not otherwise specified and with a possible 
intermittent explosive disorder.  The examiner, who reviewed 
the claims file, noted that the veteran's clinical picture 
was not consistent with a diagnosis of PTSD; during the 
examination, he had denied intrusive thoughts of his combat 
experiences.  However, the examiner noted that the veteran's 
depressive and dysthymic disorders were "seen as heavily 
related to his combat experience as well as the perception of 
a demeaning attitude of his superiors while he was in Yuma, 
and therefore may be seen as the direct outcome and outgrowth 
of the traumatic experiences he had in the service."  

Given the evidence in this case, the Board has decided to 
address the issues of entitlement to service connection for 
PTSD and entitlement to service connection for a psychiatric 
disorder, other than PTSD, to include both as due to an 
undiagnosed illness, separately.  

As to the claim for service connection for PTSD, the Board is 
aware that service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

However, while the veteran was noted to have alleged PTSD in 
the report of his November 1994 VA general medical 
examination, he has never actually been diagnosed with this 
disorder and has, in fact, been found to not meet the 
criteria for the diagnosis by several examiners.  The Board 
would point out that the veteran's lay opinion as to the 
incurrence of PTSD does not constitute competent medical 
evidence, as he has not been shown to have expertise in the 
area of psychiatric disorders.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, as PTSD is 
a diagnosed disorder, there would be no basis to establish 
service connection therefor, if present, as an undiagnosed 
illness.  As such, the veteran's claim for service connection 
for PTSD, to include as due to an undiagnosed illness, must 
be denied, and, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) concerning the resolving 
of doubt in the veteran's favor are not applicable.

Nonetheless, the question remains as to whether a psychiatric 
disorder other than PTSD was incurred as a result of service.  
In this regard, the Board is aware that the veteran has 
received mental health treatment since service, although his 
initial diagnosis was for an adjustment disorder.  More 
recent medical records, notably the veteran's latter June 
1997 VA psychiatric examination report, indicate diagnoses of 
dysthymic and/or depressive disorders, which are contemplated 
as compensable disabilities in the Schedule for Rating 
Disabilities under 38 C.F.R., Part 4.  Moreover, the examiner 
who conducted the latter June 1997 VA psychiatric examination 
unambiguously found a relationship between the veteran's 
current psychiatric diagnoses and his in-service experiences.  

The opinion included in the report of the veteran's June 1997 
VA examination is competent medical evidence in support of 
the veteran's claim.  This evidence is consistent with the 
veteran's own lay contentions and is not contradicted by any 
other competent medical evidence of record.  The Board must 
note that, as the veteran has been determined to suffer from 
a diagnosable psychiatric disorder, the provisions of 
38 C.F.R. § 3.317 are not applicable in this case.  However, 
the Board finds that service connection for a psychiatric 
disorder, diagnosed as a depressive disorder and a dysthymic 
disorder, is warranted under 38 U.S.C.A. §§ 1110 and 1131 
(2001), with the caveat that, as noted above, this grant does 
not encompass PTSD.

III.  Hearing loss and tinnitus

The Board has reviewed the veteran's service medical records 
and observes that his in-service hearing tests revealed no 
pure tone thresholds above 15 decibels for the frequencies 
from 500 Hertz to 4000 Hertz in either ear.  

In November 1994, the veteran underwent a VA audiological 
examination, which revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
10
5
10
15

The average pure tone thresholds were listed as 8 decibels in 
the right ear and 10 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and 98 percent in the left ear.  The 
examination report also reflects that the veteran reported a 
history of noise exposure in the military, while working with 
heavy equipment and while in Saudi Arabia, and he described 
current right ear tinnitus.  The examiner noted that the 
veteran's tinnitus had been "noticeable for the past five 
years."  

The report of a VA audio-ear examination from the same month 
consists largely of a recitation of the veteran's reported 
audiological history, but this report also indicates that the 
veteran "checked out for a sound level of 75dB at 1500 Hz on 
the right when checking for tinnitus by the record."  

In this case, the Board finds that the veteran does not have 
a current bilateral hearing loss disability.  For purposes of 
applying the laws administered by the VA, hearing impairment 
will be considered a disability when the thresholds for any 
of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).  As these thresholds have not been 
met in this case, the veteran's claim for service connection 
for bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).

However, there is a basis for service connection for 
tinnitus.  The Board recognizes that the veteran participated 
in combat with the enemy during service and therefore accepts 
his reported history of noise exposure during service.  The 
Board is also mindful that the veteran's November 1994 VA 
audiological examination indicates that he had suffered from 
right ear tinnitus for the past five years of service.  As 
this period of onset is concurrent with the veteran's active 
service from 1988 to 1994, the Board finds the November 1994 
report to be competent medical evidence in support of the 
veteran's claim for service connection for tinnitus.  In the 
absence of evidence to the contrary, this claim is granted.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, diagnosed as a dysthymic disorder and a 
depressive disorder, is granted on a direct basis.

The claim of entitlement to service connection for PTSD, to 
include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to service connection for bilateral 
hearing loss is denied.


REMAND

As indicated above, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5107A (West Supp 2001).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  

In this case, the veteran has undergone several VA 
examinations in conjunction with his claims.  That 
notwithstanding, several of the disorders for which the 
veteran claims service connection have not been adequately 
addressed on examination to date.  

The report of the veteran's November 1994 VA general medical 
examination contains a diagnosis of migraine cephalalgia, as 
well as "[a]lleged memory loss, chronic fatigue, headache, 
PTSD, etc., all likely related to" a psychoneurosis, passive 
dependency with an adjustment disorder, and moderate 
depression.  However, the examiner did not elaborate as to 
whether a current and chronic headache disorder, as opposed 
to an "alleged" disorder, was related to either service or 
a service-connected disability.

The report of an August 1998 VA examination contains a 
diagnosis of dyspnea on exertion, with wheezing and 
consistent with airway disease.  However, the examiner did 
not indicate whether this disorder was attributable to a 
known diagnosis and provided no further opinion as to the 
etiology of this disorder.

Similarly, there is a lack of clarity regarding the veteran's 
claim of entitlement to service connection for pain of 
multiple joints, to include as due to an undiagnosed illness.  
The August 1998 VA examination also contains diagnoses of 
arthralgias of multiple joints, without objective findings 
but with pain causing mild functional impairment.  Again, the 
examiner did not clarify whether this diagnosis was 
attributable to a known diagnosis, and no opinion was 
provided as to the etiology of this disorder.

As to the veteran's claim for service connection for a low 
back disorder, the Board notes that the veteran was treated 
for back pain on several occasions during service and was 
diagnosed with mild chronic low back pain (i.e., minimal 
strain) in the report of a November 1994 VA general medical 
examination.  This examination was conducted within nine 
months of the veteran's discharge from service, but the 
examiner did not provide an opinion as to the etiology of the 
claimed low back disorder.

In regard to each of these claims, further development in 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§ 5103A (West Supp. 1991) is needed before a fair disposition 
can be reached on the claims.  Accordingly, in order to fully 
and fairly adjudicate the veteran's claims, this case is 
REMANDED to the RO for the following action:

1.  The RO should obtain copies of all VA 
and/or private treatment records 
pertaining to headaches, respiratory 
disability, multiple joint pain and a low 
back disorder, dated from May 13, 1995, 
to the present.

2.  The RO should afford the veteran a VA 
examination or examinations, with an 
appropriate examiner(s), to determine the 
etiology, nature, and extent of his 
claimed headache, respiratory, multiple 
joint pain, and low back disorders.  The 
veteran's claims file should be made 
available to the examiner(s) prior to the 
examination(s), and each examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Each examination should be comprised of 
all tests and studies deemed necessary by 
the examiner.  

As to the veteran's claimed headache, 
respiratory, and multiple joint pain 
disorders, each examiner should provide 
an opinion as to whether the veteran's 
reported symptoms can be attributed to 
known diagnoses and, if so, whether each 
such diagnosed disorder is at least as 
likely as not (e.g., at least a 50 
percent likelihood) related to service.  
Moreover, if the examiner finds the 
veteran's claimed headaches to be 
attributable to a known diagnosis, an 
opinion should also be expressed as to 
whether it is at least as likely as not 
that such disorder was caused or worsened 
by his service-connected psychiatric 
disorder.  For each claimed disorder that 
cannot be attributed to a known 
diagnosis, the examiner should indicate 
whether there are verifiable symptoms of 
a chronic disability that cannot be 
attributed to a known diagnosis.  See 38 
C.F.R. § 3.317 (2001).

As to the veteran's claim for service 
connection for a low back disorder, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a current low back disorder, if 
present, is etiologically related to 
service.

Given the complexity of the issues 
involved in this case, it is essential 
that each examiner provide a 
comprehensive rationale for each 
expressed opinion in a typewritten 
report.  As appropriate, each examiner 
should cite to past medical records 
contained in the claims file, as well as 
relevant medical authority.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should again adjudicate the veteran's 
claims for service connection for 
headaches, a respiratory disorder, and 
multiple joint pain, all to include as 
due to an undiagnosed illness; and low 
back pain.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



